Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janet Embretson on 6/02/2021.
The application has been amended as follows: 

Claim 1:  A microarray consisting of a panel of probes for miRNAs affixed to the microarray, which panel is useful for screening and detection for the type, grade or stage of breast cancer, wherein the miRNAs consist  of one of SEQ ID NO: 1-3, 5-13, and 15-29; SEQ ID NO: 1-3. 5-13 and 15; or SEQ ID NO: 16-17 and 18-29.


Claim 3:  A microarray consisting of a panel of probes for miRNAs affixed to the microarray, which panel is useful for screening and detection for the type, grade or stage of breast cancer, wherein the miRNAs consist  of one of SEQ ID NO: 1-3, 5-13, and 15-29; SEQ ID NO: 1-3. 5-13 and 15; or SEQ ID NO: 16-17 and 18-29 and one of SEQ ID NO: 56-73 and 75-81; SEQ ID NO: 43-46, 48-50 and SEQ ID NO: 82-97; SEQ ID NO: 43-46, 48-50 and SEQ ID NO: 98-103; or SEQ ID NO: 43-46, 48-50 and SEQ ID NO: 104-107.

Cancel claims 5-14, 17-18; 20-23


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited prior art neither teaches nor suggests the specific combination of miRNA consisting of the list of sequences in the claims.  Further the obvious double patenting is withdrawn based upon the panel of probes being a different combination of sequences.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634